DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,199,237. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application are simply an obvious variation of the claims 1-20 in the ‘237 patent. For instance compare the limitations in claims 1-3 of the application with claim 1 of the ‘237 patent, claim 4 of the application w/ claim 3 of the patent, claim 5 of the application w/ claim 2 of the patent, claim 6 of the application w/ claim 3 of the patent etc.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schmidt U.S. 2001/0052441.
Regarding claim 1 Schmidt shows in figures 2, 4 and as described in paras 0023-0024:
A shock absorber comprising:
a shock body of a mono tube 2 shock absorber having an inner chamber 15,16, the inner chamber defined by a cylindrical interior surface of the shock body, at least one (spiral) groove 7 formed in the interior surface of the shock body 2 within at least one “select length” of the shock body; and a piston 10 of a shaft assembly 12 of the mono tube shock absorber received within the inner chamber 15,16 of the shock body, the at least one groove 7 configured to allow dampening material to pass along a side of the piston 10 within the at least one groove as the piston moves along the at least one select length of the shock body (note openings 18).
Regarding claim 10 these limitations are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,4,7,8,11,13,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Baldoni et al. 9,605,726.
Regarding claims 2,4,11,13,16 Schmidt lacks showing the specifics of the piston 10. Also lacking is a specific description of the amount of resistance encountered by the piston due to
the fluid flow through the groove 7 relative to the valving (not present) of the piston 10 alone.
Baldoni shows a piston at 106 in figures 4 and 12 having valves 123,127.  Note the grooves 116,117 in the cylinder 108. Baldoni discloses throughout col 6 over to the top of col 7 that the shape/geometries and numbers of these grooves can be varied to adjust the damping characteristics to specific applications.
Since both references are directed to achieving similar goals with their grooves (see col 1 of Baldoni and compare with para 0008 of Schmidt) one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the geometry of the spiral groove 7 in Schmidt, as taught by Baldoni, simply to adjust the damping characteristics of the absorber of Schmidt to a specific application(s).  Also to have modified the piston 10 (shown only schematically) with notoriously well known piston valves, as taught generally by Baldoni at 106, would have been obvious.  In so doing the ‘resistance’ limitation on the last line of claim 2 is capable of being met.
Regarding claims 7,8,16,17 as explained above, Schmidt as modified by Baldoni fairly suggests these limitations.  See col 6 and the top of col 7 of Baldoni.
Claim(s) 3,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. and Baldoni and Miyasato et al. U.S. 2009/0001636.
Regarding claims 3,12 Schmidt lacks a specific showing of providing at least one groove in
a helix shape.
However as discussed throughout the last half of column 6 Baldoni indicates that the number and relative geometries of the grooves 16a-16d may be varied.
Miyasato shows a damper having a groove 16 formed on the interior surface of an outer tube (para 0030) and that this groove can be formed in the shape of a helix .
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have modified the geometry of the groove 7 in Schmidt into a helix shape, so that the piston thereof moves along a ‘select length' of the shock body by allowing fluid to bypass the valve assembly of the piston simply to adjust the damping characteristics of the device to a predetermined application.
Claims 5,14,18,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Baldoni and Spyche 9,133,902.
Regarding claims 5,14,18,19 Schmidt lacks a specific showing of a ‘main ride zone’ with a top out zone and/or a bottom out zone not including the groove 7.
Also as discussed above note figure 9 of Baldoni which shows an arrangement of holes 117 defining spaced apart ‘operation zones’ as broadly claimed. Because Baldoni describes these also as being ‘grooves’ 116 (see bottom of col 7 over to col 8) it would have been obvious to have substituted a lateral arrangement of grooves for the holes.
The reference to Spyche shows a shock absorber similar in purpose to that of Schmidt and Baldoni and shows “ operational zones” in figures 3-4 at 320,330 however which are spaced apart defining the operational zones. This provides an i/lustration of what a lateral arrangement of grooves could look like by modifying figure 4 of Schmidt.
Given that Baldoni shows it is known to provide a wide latitude as to the selection of groove geometries one having ordinary skill in the art at the time of the invention would have found it obvious to have made the groove 7 of Schmidt into a lateral arrangement of ‘operational zones’, with one of a ‘top out zone’ or a ‘bottom out zone’ devoid of the groove(s) 7 as illustrated by Spyche for the reasons above.   
Regarding claims 18,19, as explained above, these limitations are met.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Sawai et al. 10,823,249.
Regarding 9 Schmidt lacks a specific showing of a reservoir in fluid communication
with the shock body.
It is known in the art that fluid reservoirs can be attached to shock absorbers to supplement the
damping characteristics as taught in the several different embodiments to Sawai.
One having ordinary skill in the art at the time of the invention would have found it obvious to
have modified Schmidt with a reservoir assembly, as taught by Sawai, for the reason above.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt/Baldoni/Spyche as applied to claim 18 above, and further in view of Miyasato U.S. 2009/0001636.
Regarding claim 20 Schmidt as modified above, and by Miyasato, are relied upon as explained above.
Allowable Subject Matter
Claims 6,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



10/11/22